Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 11, after “wherein”, --each of-- has been added.
           (2) In claim 1, line 11, “slot” has been changed to --slots--.
           (3) In claim 2, line 3, “a” has been changed to --each--.
           (4) In claim 2, line 4, after “corresponding”, --one of the-- has been added.
           (5) In claim 2, line 4, “groove” has been changed to --grooves--.
           (6) In claim 2, line 4, “the” has been changed to --each--.
           (7) In claim 9, line 3, “a groove” has been changed to --each of a plurality of grooves--.
           (8) In claim 9, line 3, “the” (second occurrence) has been changed to --each--.
           (9) In claim 9, line 3, “the” (third occurrence) has been changed to --each--. 
           (10) In claim 10, line 3, “a groove” has been changed to --each of a plurality of grooves--.
           (11) In claim 10, line 3, “the” (second occurrence) has been changed to --each--.

           (13) In claim 11, line 3, “a groove” has been changed to --each of a plurality of grooves--.
           (14) In claim 11, line 3, “the” (second occurrence) has been changed to --each--.
           (15) In claim 11, line 3, “the” (third occurrence) has been changed to --each--. 
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Nilay Choksi on January 11, 2022.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724